Title: [Diary entry: 24 March 1791]
From: Washington, George
To: 

Thursday 24th. Left Chester town about 6 Oclock. Before nine I arrivd at Rock-Hall where we breakfasted and immediately; after which we began to embark—The doing of which employed us (for want of contrivance) until near 3 Oclock and then one of my Servants (Paris) & two horses were left, notwithstanding two Boats in aid of The two Ferry Boats were procured. Unluckily, embarking on board of a borrowed Boat because She was the largest, I was in imminent danger, from the unskilfulness of the hands, and the dulness of her sailing, added to the darkness and storminess of the night. For two hours after we hoisted Sail the Wind was light and a head. The next hour was a stark calm after which the wind sprung up at So. Et. and encreased until it blew a gale—about which time, and after 8 Oclock P.M. we made the mouth of Severn River (leading up to Annapolis) but the ignorance of the People on board, with respect to the navigation of it run us aground first on Greenbury point from whence with much exertion and difficulty we got off; & then, having no knowledge of the Channel and the night being immensely dark with heavy and variable squals of wind—constant lightning & tremendous thunder—we soon grounded again on what is called Hornes point where, finding all efforts in vain, & not knowing where we were we remained, not knowing what might happen, ’till morning.